289 N.W.2d 468 (1979)
STATE of Minnesota, Appellant,
v.
John M. VANGSTAD, Respondent.
No. 50541.
Supreme Court of Minnesota.
November 16, 1979.
Warren Spannaus, Atty. Gen., Thomas L. Fabel, Deputy Atty. Gen., Gary Hansen, Sp. Asst. Atty. Gen., St. Paul, Thomas J. Reif, County Atty., Alexandria, for appellant.
C. Paul Jones, Public Defender and Susan Maki, Asst. Public Defender, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
SHERAN, Chief Justice.
This is a pretrial appeal by the state pursuant to R. 29.03, subd. 1, R.Crim.P., from an order of the district court granting a motion by defendant to suppress two statements made by defendant. The district court ruled that the state had failed to meet its burden of proving the first statement was voluntary or the second statement free from the taint of the earlier statement. North Carolina v. Butler, 441 U.S. 369, 99 S. Ct. 1755, 60 L. Ed. 2d 286 (1979); Brown v. Illinois, 422 U.S. 590, 95 S. Ct. 2254, 45 L. Ed. 2d 416 (1975); State v. Sickels, 275 N.W.2d 809 (Minn.1979); State v. Linder, 268 N.W.2d 734 (Minn.1978). Holding that the state on appeal has not met its burden of demonstrating error, we affirm. State v. Weber, 262 N.W.2d 157 (Minn.1977).
Affirmed.